Citation Nr: 0926775	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  04-16 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of educational benefits under Chapter 
30, Title 38, United States Code, in the calculated amount of 
$31,340.10, was properly created. 


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to September 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

This appeal was remanded by the Board in October 2006 for the 
purpose of scheduling the Veteran for a hearing before a 
member of the Board to be held at the Manila RO.  In April 
2009, the Manila RO notified the Veteran at his last known 
address that he was scheduled to appear at a videoconference 
in May 2009.  A copy of this hearing notice was purportedly 
sent to the Veteran's appointed attorney.  

In May 2009, a letter was received from the Veteran's 
attorney in which he indicated that he had never received the 
April 2009 notice regarding the videoconference hearing 
scheduled for May 2009.  Rather, the Veteran had forwarded 
his April 2009 notice to the attorney.  The Veteran's 
attorney stated that he unfortunately could not attend the 
hearing scheduled in May 2009 and, instead, desired a hearing 
at another date.  In scheduling the Veteran for another 
hearing, the Veteran's attorney indicated that the Veteran 
should be scheduled for another videoconference hearing which 
the Veteran would attend at a local RO; the attorney would 
appear for the hearing at the Board's central office in 
Washington, D.C.  

A comparison of the April 2009 hearing notice and the letter 
received from the Veteran's attorney in May 2009 (which 
contains the attorney's address in the letterhead) reflects 
that the copy of the April 2009 hearing notice sent to the 
Veteran's attorney was, in fact, sent to the incorrect 
address.  Thus, it is reasonable to assume that he did not 
receive such notice as contended in the letter received in 
May 2009.  Under these circumstances, the Board finds that 
due process has not been followed and that another remand is 
necessary for the purpose of scheduling the Veteran for 
another videoconference hearing.

As for where this hearing is to be scheduled, the Board 
observes that the Veteran used to reside in the Philippines.  
However, the most recent correspondence to the Veteran 
reflects a Virginia address; there is no official request for 
a change of address found in the claims file.  Even more 
confusing, the Veteran appears to have received the April 
2009 hearing notice (his attorney indicated that the Veteran 
forwarded his letter to the attorney), but the October 2006 
Remand and an April 2009 letter sent by the Board were sent 
to the same address and returned by the United States Postal 
Service as "Attempted-Not Known."  

In light of the confusion as to the Veteran's present 
location, the RO should contact the Veteran's attorney at the 
address provided on the letter dated April 30, 2009, prior to 
scheduling a new hearing, and ask that he verify the 
Veteran's current address and identify the RO where the 
Veteran would like to appear for his videoconference hearing.  
Thereafter, the claims file should be forwarded to the 
appropriate RO for scheduling of a videoconference hearing in 
which the Veteran will attend at the identified RO and the 
attorney will attend at the Board's central office in 
Washington, D.C.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's attorney at the 
address provided on the letter dated April 
30, 2009, and request that he (1) verify 
the Veteran's current mailing address and 
(2) identify the RO where the Veteran 
would like to appear for his 
videoconference hearing.  

2.  Thereafter, forward the claims file to 
the appropriate RO for scheduling of a 
videoconference hearing before the Board.  
The Veteran and his attorney should be 
notified of the date, time, and place of 
this hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



